Almond, Judge,
concurring.
While I agree wholeheartedly with the result reached in the maj ority opinion, my reasons for affirming are somewhat different from those expressed by the majority. Unlike the majority, I would reach the issue designated as “the semi-rejections.” Hot only do I think that the rationale set forth in “the semi-rejections” is a part of the rejection before us, but also I think it a more persuasive reason for affirming than that adopted by the maj ority.
Voelker illustrates a Type I method. Claim 9 is directed to a Type II process. While it may very well have been obvious to modify Voelker in the manner suggested by the majority to meet the claim, such straining is unnecessary in this case. Claim 9 is clearly unpatentable over the Type II art which is exemplified by appellant’s own discussion of it, the references cited by appellant, and the state of the art discussed in Voelker (which he claims to have improved upon).
What’s more, the examiner and the board specifically used that ■rationale for rejecting the claim. The examiner in his Answer stated:
It appears to tbe Examiner that wbat applicant is asserting as an improvement -over tbe Voelker method is, in effect, what Voelker urges is a part of tbe prior *1213practice. * * * In fact, any material difference between the Type II method and that defined in claim 9 escapes the Examiner.
Likewise, the board in affirming the examiner stated:
'The Examiner relies on the art which in prior to the reference, and which the latter improves by adding a step of reducing the thickness of the foamed structure prior to final expansion and curing of the foam. * * * We see nothing un-obvious in positioning the second panel over the first panel after the foaming has begun, instead of before, the latter arrangement being old prior to Yoelker as well .as in the patents listed in appellant’s brief * * * under “Type II.”
Appellant complains that this rejection was improper under 35 USC 132 because he has had no'opportunity to confront such prior art. This is an odd argument indeed for, except for Yoelker, it is appellant himself who has cited the prior art and discussed it. The prior art method designated as Type II is clearly explained in the record even though no ■one reference is specified as representing it. The fact that it is gleaned from appellant’s own discussion of the prior art, as well as the reference’s discussion of the prior art, is insignificant. The art is in the case, the rejection over it was clearly made, and the rejection is a sound one. While appellant, in his brief before the board, stated that “The present method is neither a Type I process nor a Type II process,” he has not as of yet explained how claim 9 differs from his own discussion of what Type II prior art shows. It is suggested that the reason for this is that he cannot. Claim 9 is directed only to that which was well known in the art long before appellant’s application was filed.
In addition to the reasons given by the majority, I would affirm for the reasons just expressed.